EXHIBIT 10.1 Thomas Leger & Co., L.L.P. 1235 North Loop West, Suite 907 Houston, Texas 77008 January 16, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Unicorp, Inc. – SEC File No. 2-73389 Dear Sir or Madam: We have read the statements made by Unicorp, Inc., which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Company’s Form 8-K report dated January 14, 2008.We agree with the statements regarding our firm made in the first, second, fifth and sixth paragraphs of the Form 8-K. We have no basis on which to agree or disagree with any other statements made in the Form 8-K and, accordingly, make no comment on such statements. Very truly yours, /s/Thomas Leger & Co., L.L.P. Thomas Leger & Co., L.L.P.
